Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1 and 11
b.	Pending: 1-20

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 6/7/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CONTROLLER AND MEMORY SYSTEM FOR REFRESHING MEMORY BASED ON FAIL BITS AND TEMPERATURE.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over various embodiments of Jang et al. (US 20190139596) in view of Jo (US 20060098510).

Regarding independent claim 1, Jang discloses a memory system (Figs. 1-16), comprising: 
a storage device (Fig. 1 shows Cell Array 110) including memory cells for storing data; and 
a controller (Fig. 1 shows Refresh Control Logic 170) in communication with an external device (Fig. 1 shows Host 10) and configured to control the storage device based on a request from the external device (Figs. 1, 4 shows Ref_EN signal is from host to the Refresh Control Logic 170),
wherein the controller is configured to receive a request from the external device to perform a refresh operation (Figs. 1-5 and [0051]-[0052], and [0055] describes signal Ref_EN which is output from host and input to the oscillator of Refresh Control Logic) of re-writing stored data in the memory cells, read data from the memory cells included in the storage device, set a refresh period based on a number of fail bits included in the read data and a temperature of the controller or the storage device (Figs. 6B and 9 along with [0077]-[0078] describes that refresh period tREF of a memory cell is affected by temperature. Accordingly, it is possible to perform a refresh operation more efficiently if a driving temperature of the DRAM 200 is considered upon determining the refresh time tRC and by using the access scenario information ASI provided from the outside. In addition, a refresh period may be adjusted according to the number of allowable fail bits of the fail bit mode register 174 of FIG. 6B), and perform the refresh operation of the storage device based on the refresh period (Fig. 7 and [0066] describes  operation S160, the refresh control logic 170 may perform self-refresh operations corresponding to the calculated refresh time tRC during a period where the refresh enable signal Ref_EN is activated. For example, the refresh control logic may perform self refresh operations at regular intervals spaced apart by the calculated refresh time tRC).
Jang is silent about re-writing stored data in the memory cells, read data from the memory cells included in the storage device,
However, Jo teaches re-writing stored data in the memory cells, read data from the memory cells included in the storage device (Fig. 2 and [0034] describes that sense amplifier 444 (which may be an array of sense amplifiers) may be used to read data from memory cells of the selected rows, and to rewrite the read data to the memory cells of the selected rows without outputting the data to the external circuit).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Jo to Jang such that re-writing stored data in the memory cells, read data from the memory cells included in the storage device in order to provide methods for refreshing a plurality of memory cells in a volatile memory device as taught by Jo ([0008]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over various embodiments of Jang et al. (US 20190139596) in view of Jo (US 20060098510) and Lee et al. (US 20140089577).

Regarding claim 2, Jang and Jo together disclose all the elements of claim 1 as above and through Jang further the storage device comprises: a bank including the memory cells (Fig. 14 and [0104] describes plurality of banks (e.g., Bank0 to Bank3)); and 
Jang or Jo does not disclose an active circuit configured to supply a precharge voltage to the bank during the refresh operation,
However, Lee teaches an active circuit configured to supply a precharge voltage to the bank during the refresh operation ([0007] describes pre-charging one or more bit lines associated with the first set of memory cells to a predetermined voltage level during the enabled time period of the self-refresh state signal).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to apply the teachings of Lee to modified Jang such that an active circuit configured to supply a precharge voltage to the bank during the refresh operation in order to decrease latency in a volatile memory device as taught by Lee ([0004]).

Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        8/16/2022